Title: From Thomas Jefferson to James Maxwell, 20 March 1781
From: Jefferson, Thomas
To: Maxwell, James



Sir
In Council March 20th. 1781

Not having heard from you for a considerable Time nor knowing where you are, and the matters under your Care at the Shipyard requiring your Presence extremely, the Bearer is sent Express to find you with this Letter. It being necessary that the public armed vessels at the Shipyard fit for Service should be immediately manned; I must desire you to repair them and have them manned by impress or by enlistment either general or special, equipped for immediate service and joined to the private vessels taken into public  Service under the Care of Captns. Mitchell and Lewis and subjected to the orders of the Continental Commander. It seems proper that Commodore Baron should take Charge of the whole vessels. You will therefore be pleased to send on the Bearer to him with your requisition to attend. And as there is reason to apprehend the enemy intend, should any opportunity Offer, to destroy the vessels and Stores which shall be remaining at the Shipyard, I am to desire you will immediately withdraw the Thetis and other public vessels from thence and such Stores as are valuable up James River to some safe and proper place. Both these Businesses should be executed with the greatest dispatch. I shall be glad to be informed from time to time of the progress made in them. I am &c,

T. J.

